Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1

 

Dated as of January 28, 2015

 

to

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 21, 2014

 

THIS AMENDMENT NO. 1 (“Amendment”) is made as of January 28, 2015 by and among
Ethan Allen Global, Inc. (the “Borrower”), Ethan Allen Interiors Inc.
(“Holdings”), Ethan Allen Operations, Inc. (“Operations”), Ethan Allen Realty,
LLC (“Realty”), Ethan Allen Retail, Inc. (“Retail”), Lake Avenue Associates,
Inc. (“Lake Avenue”) and Manor House, Inc. (“Manor House”, and collectively with
the Borrower, Holdings, Operations, Realty, Retail and Lake Avenue, the “Loan
Parties”), the financial institutions listed on the signature pages hereof and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) under that certain Amended and Restated Credit Agreement
dated as of October 21, 2014 by and among the Borrower, Holdings, the other Loan
Parties, the Lenders and the Administrative Agent (as may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

 

WHEREAS, reference is made to the Amended and Restated Pledge and Security
Agreement, dated as of October 21, 2014, by and among the Borrower, Holdings,
the other Loan Parties party thereto and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement and the Security
Agreement;

 

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
amend the Credit Agreement and the Security Agreement on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower,
Holdings, the Lenders party hereto and the Administrative Agent have agreed to
enter into this Amendment.

 

1.     Amendments to Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 3 below, the Credit Agreement
is hereby amended as follows:

 

(a)     Section 1.01 of the Credit Agreement is amended to add the following new
definition thereto in the appropriate alphabetical order:

 

“Amendment No. 1 Effective Date” means January 28, 2015.

 

(b)     The definition of “Aggregate Revolving Commitment” appearing in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

 

““Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all of the Revolving Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. The Aggregate Revolving
Commitment as of the Amendment No. 1 Effective Date is $115,000,000.”

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     The definition of “Availability Threshold” appearing in Section 1.01 of
the Credit Agreement is hereby amended to (x) replace the references therein to
“$25,000,000” with “$17,500,000” and (y) replace the reference therein to “35%”
with “43%”.

 

(d)     The definition of “Commitment” appearing in Section 1.01 of the Credit
Agreement is amended to restate the last sentence thereof in its entirety to
read as follows:

 

“The amount of each Lender’s Commitment as of the Amendment No. 1 Effective Date
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.”

 

(e)     The definition of “Eligible Trademark Component” appearing in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

 

““Eligible Trademark Component” means, at any time, an amount equal to  the sum
of the following amounts calculated for each Eligible Trademark of the Loan
Parties: the applicable Trademark Amortization Factor for such Eligible
Trademark multiplied by 50% of the Net Orderly Liquidation Value identified in
the most recent trademark appraisal ordered by the Administrative Agent of such
Eligible Trademark; provided, however, that the Eligible Trademark Component
shall not exceed 40% of the Aggregate Revolving Commitment.”

 

(f)     The definition of “Financial Covenant Exemption Period” appearing in
Section 1.01 of the Credit Agreement is hereby amended to replace the reference
therein to “$25,000,000” with “$17,500,000”.

 

(g)     The definition of “Monthly FCCR Testing Period” appearing in Section
1.01 of the Credit Agreement is hereby amended to replace the reference therein
to “35%” with “43%”.

 

(h)     The definition of “Revolving Commitment” appearing in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

““Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04. The amount of each Lender’s Revolving
Commitment as of the Amendment No. 1 Effective Date is set forth on Schedule
2.01, or in the Assignment and Assumption or other documentation contemplated
hereby pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The aggregate amount of the Lenders’ Revolving
Commitments as of the Amendment No. 1 Effective Date is $115,000,000.”

 

(i)     The definition of “Term Loan Commitment” appearing in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

““Term Loan Commitment” means (a) as to any Term Lender, the aggregate
commitment of such Term Lender to make Term Loans on the Term Loan Funding Date,
as such commitment may be reduced from time to time pursuant to Section 2.09 and
assignments by or to such Lender pursuant to Section 9.04 and (b) as to all Term
Lenders, the aggregate commitment of all Term Lenders to make Term Loans, which
aggregate commitment on the Amendment No. 1 Effective Date shall be $35,000,000.
The amount of each Lender’s Term Loan Commitment as of the Amendment No. 1
Effective Date is set forth on Schedule 2.01 or in the most recent Assignment
and Assumption executed by such Term Lender, as applicable. After advancing the
Term Loan, each reference to a Term Lender’s Term Loan Commitment shall refer to
such Term Lender’s Applicable Percentage of the Term Loans.”

 

 
2 

--------------------------------------------------------------------------------

 

 

(j)     Section 2.09(e) of the Credit Agreement is amended to replace the
reference therein to “150,000,000” with “165,000,000”.

 

(k)     Clause (l) of Article VII of the Credit Agreement is hereby amended and
restated to read as follows:

 

“(l)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of Holdings and its
Subsidiaries in an aggregate amount exceeding $10,000,000;”

 

(l)     Schedule 2.01 to the Credit Agreement is replaced in its entirety with
Schedule 2.01 attached hereto.

 

2.     Amendment to Security Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 3 below, the Security Agreement
is hereby amended to restate the last two sentences of Section 4.5 thereof in
their entirety to read as follows:

 

“With respect to any Pledged Collateral owned by it, such Grantor will take any
actions necessary to cause (a) the issuers of uncertificated securities which
are Pledged Collateral and (b) subject to the threshold set forth in the
following sentence, any securities intermediary which is the holder of any such
Pledged Collateral, to cause the Administrative Agent to have and retain Control
over such Pledged Collateral. Without limiting the foregoing, such Grantor will,
with respect to any such Pledged Collateral held with a securities intermediary
in a Securities Account with a value, individually or in aggregate, equal to or
exceeding $750,000, cause such securities intermediary to enter into a control
agreement with the Administrative Agent, in form and substance satisfactory to
the Administrative Agent, giving the Administrative Agent Control.”

 

3.     Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that the Administrative Agent shall have
received (a) counterparts of this Amendment duly executed by the Borrower,
Holdings, the Lenders and the Administrative Agent and (b) such other opinions,
instruments and/or documents as are reasonably requested by the Administrative
Agent.

 

4.     Representations and Warranties of the Loan Parties. Each Loan Party
hereby represents and warrants as follows:

 

(a)     This Amendment and each of the Credit Agreement and the Security
Agreement (each as amended hereby) constitute legal, valid and binding
obligations of such Loan Party and are enforceable against such Loan Party in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

(b)     As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of such Loan Party set forth in the Credit
Agreement, as amended hereby, are true and correct as of the date hereof.

 

 
3 

--------------------------------------------------------------------------------

 

 

5.     Reference to and Effect on the Credit Agreement and the Security
Agreement.

 

(a)     Upon the effectiveness hereof, each reference to the Credit Agreement
and the Security Agreement in the Credit Agreement, the Security Agreement or
any other Loan Document shall mean and be a reference to the Credit Agreement
and the Security Agreement, as the case may be, as amended hereby.

 

(b)     Except as specifically amended above, each Loan Document and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

(c)     The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Security Agreement, the Loan Documents or any other documents, instruments
and agreements executed and/or delivered in connection therewith.

 

6.     Consent and Reaffirmation. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned Loan
Parties consents to the Amendment and reaffirms the terms and conditions of the
Credit Agreement, the Security Agreement and any other Loan Document executed by
it and acknowledges and agrees that the Credit Agreement, the Security Agreement
and each and every such Loan Document executed by the undersigned in connection
with the Credit Agreement remains in full force and effect and is hereby
reaffirmed, ratified and confirmed.

 

7.     Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

 

8.     Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

9.     Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

 

[Signature Pages Follow]

 

 
4 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

ETHAN ALLEN GLOBAL, INC.,

as the Borrower

 

 

By:_____________________________________
Name:
Title:

 

 

ETHAN ALLEN INTERIORS INC.,

 

 

By:_____________________________________
Name:
Title:

   

ETHAN ALLEN OPERATIONS, INC

 

 

By:___________________________________

Name:

Title:

 

LAKE AVENUE ASSOCIATES, INC.

 

 

By:___________________________________

Name:

Title:

 

MANOR HOUSE, INC.

 

 

By:___________________________________

Name:

Title:

 

 

Signature Page to Amendment No. 1

Ethan Allen Global, Inc.

Amended and Restated Credit Agreement dated as of October 21, 2014

 
 

--------------------------------------------------------------------------------

 

 

ETHAN ALLEN REALTY LLC

 

By Ethan Allen Operations, Inc., its Sole Member

 

 

By:___________________________________

Name:

Title:

 

ETHAN ALLEN RETAIL, INC.

 

 

By:___________________________________

Name:

Title:

 

 

Signature Page to Amendment No. 1

Ethan Allen Global, Inc.

Amended and Restated Credit Agreement dated as of October 21, 2014

 
 

--------------------------------------------------------------------------------

 

 



JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuing Bank, Swingline Lender and individually as a
Lender

 

 

By:_____________________________________
Name:
Title:

  

 

Signature Page to Amendment No. 1

Ethan Allen Global, Inc.

Amended and Restated Credit Agreement dated as of October 21, 2014

 
 

--------------------------------------------------------------------------------

 

 



CAPITAL ONE, NATIONAL ASSOCIATION,



as a Lender

 

 

By:_____________________________________
Name:
Title:



  

 

Signature Page to Amendment No. 1

Ethan Allen Global, Inc.

Amended and Restated Credit Agreement dated as of October 21, 2014

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

COMMITMENTS

 

 

Lender

Revolving Commitment

Term Loan Commitment

     

JPMorgan Chase Bank, N.A

$57,500,000

$17,500,000

Capital One, National Association

$57,500,000

$17,500,000

     

Total:

$115,000,000

$35,000,000

 

 